Fourth Court of Appeals
                                     San Antonio, Texas
                                             May 1, 2020

                                        No. 04-19-00827-CV

                                  Les Griffin and Molly GRIFFIN,
                                              Appellant

                                                   v.

                               PST INVESTMENT GROUP, LLC,
                                         Appellee

                        From the County Court at Law, Kerr County, Texas
                                    Trial Court No. 19541C
                            Honorable Susan Harris, Judge Presiding


                                            ORDER
        Appellants appeal from a final judgment of possession. The clerk’s record has been filed
but the reporter’s record has not been filed. In response to a notice from the clerk of this court
stating the reporter’s record is late, the court reporter filed a notification of late record stating the
appellants have not requested preparation of the reporter’s record. See TEX. R. APP. P. 34.6(b).
Accordingly, it is ORDERED that appellants submit written proof that the reporter’s record has
been requested and designated in accordance with Rule 34.6(b) within ten (10) days from the
date of this order. See id. If appellants fail to respond, the court will issue an order setting the
deadline for filing the appellants’ brief and will only consider those issues or points raised in
appellants’ brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c). The clerk’s record indicates that appellants are presumed indigent and are entitled to
proceed without payment of costs. See TEX. R. APP. P. 20.1(b)(1); TEX. R. CIV. P. 145.


                                                        _________________________________
                                                        Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2020.

                                                        ___________________________________
                                                        MICHAEL A. CRUZ,
                                                        Clerk of Court